DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 14 and 15 recite the limitation "the filter elements".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claims are assumed to recite, “the one or more filter elements”.
The additional claims are rejected as depending from claim 1.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 7-10, 12, 14-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder et al. US 2018/0071967 in view of Arita et al. US 2013/0126410.

	Claim 1, Schroder teaches a filter support comprising: a hollow cylindrical body (2) defined by a first end, a second end, and a cylinder wall having a first end portion and a second end portion, a screw thread on the outside surface of the first end portion, a plurality of holes (10) in the cylinder wall at the second end portion, an opening at the second end, a cone insert (26) adapted to fit inside the opening at the second end, and a cap (22), the cap having a through hole in its center, the plurality of holes in the cylinder wall allow a fluid outside of the cylindrical body to flow inside of the cylindrical body, the first end comprises an opening (21) providing fluid communication with the inside of the cylindrical body, the area of the openings of the plurality of holes in the cylinder wall on the outside surface of the cylinder wall are larger than the area of the openings of the corresponding plurality of holes in the cylinder wall on the inside surface of the cylinder wall (fig. 1-3, paragraph 21). Schroder does not teach the cone insert having a through hole or the shape of the openings of the plurality of holes in the cylinder wall on the outside surface is non-circular.
The recitation of the openings being non-circular is merely a recitation of a change in the shape of the openings. The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).
	Arita teaches a filter support comprising: a hollow cylindrical body (30) defined by a first end, a second end, and a cylinder wall having a first end portion and a second end portion, a screw thread (17) on the outside surface of the first end portion, a plurality of holes (12) in the cylinder wall at the second end portion, an opening (31a and the space within the cylinder body at the end portion) in the second end, a cone insert (26) adapted to fit inside the opening at the second end, and a cap (27), the cone having a through hole (29) and the cap having a through hole, each hole being through the respective centers of the cone and cap, the plurality of holes in the cylinder wall allow for a fluid to flow from the outside of the cylinder body to the inside of the cylinder body, the first end comprises an opening in fluid communication with the inside of the cylindrical body (fig. 1-7). Providing a through hole in the cap and the cone insert is a known technique in the art, as demonstrated by Arita, as an alternative way to clamp and hold a filter medium on the filter support. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 3, Schroder does not specifically teach the ratio of the outside to inside diameter of the cylinder wall. Figure 3 of Schroder appears to show a ratio of approximately 1.4 however, Schroder does not indicate the figures are to scale. The recitation of the ratio of the diameters is merely a recitation of relative dimensions of the cylinder wall. [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 USPQ 777(1984).
Claim 5, Schroder further teaches the cone insert comprises a curved lateral surface towards its base (fig. 2).
Claims 7-9, Schroder further teaches the area of the openings of the holes are larger than the area of the openings of the corresponding holes on the inside surface of the cylinder wall but does not teach the recited degrees of difference between the areas. The recited differences are merely a recitation of relative dimensions of the holes. [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984).
Claim 10, Schroder further teaches the shape of the openings of the holes on the inside surface of the cylinder wall is circular (fig. 1-3) but does not teach the shape of the opening being oval or elliptic on the outside surface. The recitation of the openings being oval or elliptic is merely a recitation of a change in the shape of the openings. The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).
Claims 12 and 15, Schroder further teaches a filter element (12) around the second end portion of the hollow cylindrical body (fig. 1-3); and the filter element is pleated (fig. 1-3).
Claim 14, Schroder does not teach the material of the filter elements. Metal fiber felt, woven wire cloth, wire mesh and perforated metal sheet are all well-known materials used for polymer melt and would have been an obvious choice to one of ordinary skill in the art.
Claim 18, Schroder further teaches a process for filtering a polymer melt comprising passing a polymer melt through the filter element, around the second end portion of the cylindrical body and withdrawing a filtered polymer melt from inside the cylindrical body (paragraph 7-9).

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder ‘967 in view of Arita ‘410 as applied to claim 1 and 11 above, and further in view of Ettlinger US 2005/0161391.

	Schroder does not teach the material of the filter support. The use of stainless steel is a very common material for element used within a polymer melt filter such as Schroder as taught by Ettlinger (paragraph 21, corrosion resistant steel). The recitation of 17-4 PH stainless steel is merely a recitation of a commercially available type of stainless steel which would have been an obvious choice to one of ordinary skill in the art. Additionally, the recitation of the steel being treated according to condition H 900 is a recitation of a process of treating stainless steel to further harden the steel. Providing additional hardening of the steel is also taught by Ettlinger. The use of condition H 900 is merely the use of an art recognized technique to harden the steel which would also have been an obvious choice to one of ordinary skill in the art.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Schroder ‘967 in view of Quick et al. US 6,329,625.

Schroder teaches as obvious the support of claim 1 but does not teach a hex fitting on the inside surface of the first end portion.
Providing a hex fitting on the inside surface of a first end portion of a cylindrical body of a filter support is a known technique as demonstrated by Quick (fig. 1 -5, col. 11, line 55 - col. 12, line 10). It would have been obvious to one of ordinary skill in the art to use the hex fitting of Quick as a key way to inhibit rotation of the filter support (col. 11, line 55 - col. 12, line 10).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,814,254. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations recited in the above claims of the instant application are also recited in the ‘254 patent. Claim 1 of the ‘254 patent differs in that it recites the cone insert and cap have a hole that is coaxial with their central axes for accommodating a tie rod and the instant claim recites the cone insert and cap have a through hole in their center for accommodating a tie rod. However, the difference does not distinguish over the ‘254 patent as a hole that is coaxial with the central axis of an element will inherently be located in the center of that element. Additionally, claim 1 of the ‘254 patent recites the limitations of claims 5-6 of the instant application.
The additional limitations of claims 2-10 and 12-18 of the instant application are recited in claims 2-15 of the ‘254 patent.

Allowable Subject Matter
Claims 6, 11, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 6 and 16 are allowable as reciting the allowable subject matter as indicated in the parent applications, 15/338792 and 16/217119 now patents 10,188,968 and 10,814,254 respectively, and is allowable for the reasons indicated in that application. Claim 17 being allowable as depending from claim 16.
Claim 11, Arita further teaches an inside surface of the through hole in the cone insert is tapered, the bottom of the hole being slightly tapered, as can be seen in figure 3. Arita does not teach the larger end of the taper is towards the apex of the cone insert nor would it have been obvious to one of ordinary skill in the art to modify the prior art to arrive at the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778